UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: August 31, 2007 Item 1. Schedule of Investments. Stephens Mid Cap Growth Fund Schedule of Investments at August 31, 2007 (unaudited) Shares Value COMMON STOCKS - 98.4% Aerospace
